Citation Nr: 1044148	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-09 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to July 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In November 2008, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge in Detroit, 
Michigan.  A transcript of that hearing is of record.

This matter was previously before the Board in May 2009 when the 
Board remanded the Veteran's claim for further development.  It 
has now returned to the Board for further appellate 
consideration. 

In its May 2009 remand, the Board also remanded the issue of 
entitlement to service connection for a disability manifested by 
bilateral leg cramping.  The claims file reflects that the RO 
granted service connection for bilateral leg cramping in a June 
2010 decision.  There is no evidence of record that the Veteran 
has filed a notice of disagreement with the rating decision.  
Therefore, the Board finds that the issue is no longer for 
appellate review.


FINDING OF FACT

The competent medical evidence of record is in equipoise as to 
whether the Veteran has sleep apnea which is causally related to 
his active military service.




CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1101, 
1111, 1131, 1132, 1137, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim. As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for service connection, therefore, VA is required to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

In correspondence to the appellant in May 2005, VA informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The correspondence to the appellant was deficient in 
that it did not include notice that a disability rating and 
effective date would be assigned, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.  
This notice was provided to the Veteran in VA Correspondence in 
May 2009.

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was not completed prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter, and the 
appellant therefore, has not been prejudiced.  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied. See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), and VA examination 
and treatment records.  The Veteran has provided a written 
statement, dated in June 2006, acknowledging that he did not 
receive private medical care.  The claims file contains the 
appellant's statements in support of his claim, to include 
testimony at a Travel Board hearing.  The Board has carefully 
reviewed such statements and concludes that he has not identified 
further evidence not already of record.  .

A VA examination and opinion with respect to the issue on appeal 
was obtained in July 2009. 38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination/opinion obtained in this case 
is adequate, as the opinion is predicated on an examination of 
the Veteran and a review of his claims file.  It considers the 
pertinent evidence of record, to include statements of the 
Veteran.  Rationale was provided for the opinion proffered.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim. Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.



Legal criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran avers that he has sleep apnea as a result of active 
service.  The first element in a claim for service connection, is 
evidence of a current disability.  The Veteran's VA records 
reflect that he has a diagnosis of obstructive sleep apnea; 
therefore, the first element has been met.

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran testified at the November 2008 Travel Board hearing that 
his sleep apnea is a result of a jeep accident, in which he avers 
he broke his nose.  An August 1982 STR reflects that the Veteran 
was involved in a jeep accident.  The report reflects that the 
Veteran sought treatment for a stick in his leg.  The report is 
entirely negative for any injuries to the Veteran's nose and 
face.  The Board finds that if the Veteran had broken his nose in 
the jeep accident, such an injury would have been noted in his 
STRs.  The only injury noted was a leg strain.  Thus, the Board 
finds that the Veteran is less than credible with regard to a 
fractured nose due to a jeep accident.  

The Board finds, however, that the STRs do reflect an injury to 
the Veteran's nose in February 1981.  A February 1981 STR 
reflects that the Veteran reported that he had been assaulted two 
days earlier.  The Veteran complained of pain over the right eye 
and tenderness of the nose.  The Veteran reported that when he 
blew his nose, he got some blood spots.  A radiographic report, 
which noted hypoplasia of frontal sinuses, indicated that there 
was no fracture of the nose.  Subsequent STRs are entirely 
negative for complaints of a broken nose.  In addition, the STRs 
are entirely negative for complaints of sleep apnea.  The Board 
finds this significant as the subsequent STRs indicate complaints 
of penile discharge, ankle pain, stomach pains, headaches, lower 
leg pain, an inner thigh mass, and a rash of the toe.  The Board 
finds that if the Veteran had complaints regarding breathing 
difficulties and sleep apnea, it would have been reasonable for 
him to have complained of, or sought treatment for, such a 
condition, and for it to have been noted in his STRs.  The 
Veteran's May 1983 report of medical examination for separation 
purposes reflects that, upon clinical evaluation, his sinuses and 
nose were noted to be normal.

The third requirement for service connection is medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  The Board finds, for the reasons noted below, 
and with resolution of doubt in the Veteran's favor, the third 
requirement for service connection has been met.  

The July 2009 VA examination report reflects the opinion of the 
examiner that the Veteran's obstructive sleep apnea is less 
likely as not caused by, or a result of, the nasal trauma 
sustained in the military.  The examiner noted that septal 
deflection and nasal obstruction were at least as likely as not 
due to trauma sustained during the military service; however, 
there was no evidence that the Veteran's obstructive sleep apnea 
was caused by such.  Nevertheless, the examiner noted that nasal 
obstruction was a risk factor for obstructive sleep apnea.  The 
examiner noted that the Veteran had several other risk factors 
for obstructive sleep apnea.  Thus, the evidence reflects that 
the examiner considered the Veteran's nasal trauma in service, to 
include a finding of hypoplasia of the frontal sinuses at that 
time, and determined that the trauma in service was at least as 
likely as not the cause of the Veteran's septal deflection and 
nasal obstruction, and that nasal obstruction was a risk factor 
for the Veteran's sleep apnea. 

The Board acknowledges there is no medical evidence of complaints 
of sleep apnea for approximately 18 years after separation from 
service, as VA records reflect a diagnosis in January 2002.  
However, the provisions of 38 C.F.R. § 3.303(d) establish that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  Although the July 2009 VA examiner 
noted there were other risk factors for obstructive sleep apnea, 
such does not negate the probative value of the VA examiner's 
finding that the Veteran's nasal obstruction, opined as at least 
as likely as not due to nasal trauma in service, was a risk 
factor for the Veteran's obstructive sleep apnea.

As the evidence is in equipoise as to the claim, the benefit of 
the doubt rule is applicable, and service connection for sleep 
apnea is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


